



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 346 or 347,

(ii) an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012, c. 1, s. 29.

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kevin Boyle, 2014 ONCA 705

DATE: 20141016

DOCKET: C58191

Strathy C.J.O., Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Boyle

Appellant

Sophia Newbould, for the appellant

Lucy Anne Cecchetto, for the respondent

Heard:  October 7, 2014

On appeal from the conviction entered on June 12, 2013 and
    the sentence imposed on July 25, 2013 by Justice R. Dan Cornell of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his convictions for sexual assault, uttering a
    death threat, and choking during the course of a sexual assault. He also seeks
    leave to appeal his sentence.

[2]

The appellant advances three principle grounds of appeal:

(i)      The
    trial judge erred in not recusing himself based on a             reasonable
    apprehension of bias, despite having presided        over the appellants prior
    bail review hearing;

(ii)      The
    trial judge repeatedly erred in his apprehension and                      treatment
    of the evidence and the verdict was unreasonable;                     and

(iii)     The
    trial judge erred in imposing a sentence of 4.5 years  imprisonment.

REASONABLE APPREHENSION OF BIAS

[3]

The fact that the trial judge presided at the appellants unsuccessful
    bail review application and then at the trial, did not create a reasonable
    apprehension of bias.

[4]

The trial judge had no recollection of the bail review, was not provided
    with the transcripts, and no formal recusal application was made.

[5]

Moreover, the trial judges comments during the bail review do not
    reveal any predisposition to decide the issues at trial and there is no basis
    in the judges reasons to believe that he considered matters arising in the
    bail review in making his determinations of credibility at trial.

[6]

The allegation of an apprehension of bias is entirely speculative and
    does not suffice to displace the strong presumption of judicial integrity and
    impartiality.

EVIDENCE ERRORS AND UNREASONABLE VERDICT

[7]

The appellant submits that the trial judge made numerous errors in
    assessing the evidence and reached an unreasonable verdict.

[8]

First, the appellant submits that the trial judge erred in his
    credibility and reliability analysis of the complainant. We reject this
    argument. In our view, the trial judge adequately addressed the issue of
    credibility and there was ample basis for his credibility findings. The trial
    judge was not obliged to address every alleged inconsistency that arose in the
    evidence.

[9]

We also see no error in the trial judges
R. v. W. (D.)
, [1991]
    1 S.C.R. 742 analysis. The trial judge properly instructed himself and did not
    err in his application of the relevant principles.

[10]

Contrary
    to the appellants submissions, the trial judges inferences drawn from the
    complainants injuries were reasonable and did not require expert evidence. We
    also see no misapprehension of the evidence.

[11]

Finally,
    we are not satisfied that the appellant has established that the verdict was
    unreasonable. The verdict was based upon the evidence of the complainant,
    supported by the evidence regarding her injuries and the text messages to a
    friend she sent while in the appellants vehicle.

[12]

Accordingly,
    the appeal from conviction is dismissed.

THE SENTENCE APPEAL

[13]

The
    appellant also seeks leave to appeal his sentence.

[14]

He
    submits that the trial judge over emphasized the principles of denunciation and
    deterrence. We disagree. The sexual assault was accompanied by additional
    violence and threats to kill, heightening the importance of denunciation and
    deterrence.

[15]

The
    appellant further submits that the trial judge over emphasized his criminal
    record. We see no merit in this submission. The trial judge correctly had
    regard to the appellants lengthy criminal record, which includes convictions
    for violence.

[16]

The
    appellant submits that the trial judge erred in finding as an aggravating
    factor that the complainant was taken to a remote area.  We do not agree that
    the trial judge erred.  While the complainant directed the appellant to the
    park, the evidence was that he drove her to the middle of the park, far from
    the street.

[17]

The
    appellant committed a serious sexual assault on an 18-year-old vulnerable
    complainant. We are of the view that the 4.5 years sentence imposed is a fit
    sentence in the circumstances.

[18]

Accordingly, leave to appeal sentence is granted, but
    the sentence appeal is dismissed.

G. R. Strathy C.J.O.

Paul Rouleau J.A.

C. William Hourigan J.A.


